DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 10/21/2020.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/29/2020.

Examiner's Statement of reason for Allowance

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a serial bidirectional communication method comprising: performing a downlink transmission, wherein the downlink transmission comprises: receiving first downlink data through a first transmission terminal, wherein the first downlink data comprises at least one control command, and the at least one control command is configured to control at least one electronic device; removing one, corresponding to a local device, of the at least one control command from the first downlink data to form second downlink data, wherein the local device is one of the at least Lt one electronic device; and when there is a control command remaining in the second downlink data, outputting the second downlink data through a second transmission terminal; and performing an uplink transmission, where the uplink transmission comprises; outputting first uplink data through the first transmission terminal, wherein the first uplink data comprises local information generated by the local device.
.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478